Citation Nr: 1513514	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-03 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a mood disorder prior to March 1, 2010. 

2.  Entitlement to a rating in excess of 30 percent for a mood disorder for the period from March 1, 2010, to September 27, 2012.  

3.  Entitlement to a rating in excess of 50 percent for a mood disorder since September 28, 2012.  

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran testified in December 2008 before a Decision Review Officer (DRO) and a transcript thereof is on file.  

On September 28, 2012, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript thereof of is on file.  

A February 2013 Board decision found that the Veteran had withdrawn a claim for service connection for PTSD, and granted service connection for rectal bleeding, claimed as secondary to service-connected prostate cancer.  A reduction of a 100 percent rating for prostate cancer residuals was affirmed, as were ratings of 20 percent and 40 percent assigned for that disorder after the reduction.  The claims for increased rating for service-connected mood disorder and a TDIU rating were remanded.  

Thereafter, a February 2013 rating decision effectuated the grant of service connection for rectal bleeding, which was assigned an initial 20 percent disability rating.  As there is no jurisdiction conferring Notice of Disagreement (NOD) to the downstream elements of effective date or compensation level, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Then, following VA psychiatric examination in April 2013, a May 2013 rating decision granted an increase from 30 percent to 50 percent for the service-connected mood disorder, effective September 28, 2012 (date of the Board videoconference).  The case has now been returned to the Board.  Since the appellant did not withdraw the increased rating claim after the grant of a higher evaluation, the case is still in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal.  A review of these does not reveal anything pertinent to the present appeal except an electronic copy of the January 2015 Post-Remand Brief by the Veteran's service representative, reports of VA examinations in February and March 2015, VA treatment (CAPRI) records, and statements from his wife and daughter-in-law.


FINDINGS OF FACT

1.  Prior to March 1, 2010, the Veteran's service-connected mood disorder was manifested by y psychiatric symptoms that were transient or mild and which would decrease work efficiency and ability to perform occupational tasks but only during periods of significant stress.  

2.  From March 1, 2010, to September 27, 2012, the mood disorder was manifested by suicidal ideation and occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  

3.  Since September 28, 2012, the mood disorder has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

4.  The Veteran is service-connected for ischemic heart disease, rated 60 percent disabling; for a mood disorder, rated 50 percent disabling; adenocarcinoma of the prostate, post radiation and hormone treatment, rated 40 percent disabling; diabetes mellitus with nonproliferative diabetic retinopathy, rated 20 percent disabling; rectal bleeding (due to prostate cancer treatment), rated 20 percent disabling; diabetic peripheral neuropathy of the right lower extremity, rated 10 percent disabling; diabetic peripheral neuropathy of the left lower extremity, rated 10 percent disabling; and erectile dysfunction, assigned a noncompensable disability evaluation (but which is compensated by special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) (West 2002) and 38 C.F.R. § 3.350(a) as loss of use of a creative organ).  There is a combined disability evaluation of 90 percent.  

5.  The Veteran has a high school education and work experience as a plumber and as a pasteurizer at a dairy. 

6.  Due to the collective impact of all service-connected disabilities the Veteran is unable to obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a mood disorder prior to March 1, 2010, are not met.  38 U.S.C.A. §§ 1115, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9435 (2014).  

2.  The criteria for a rating in excess of 30 percent for a mood disorder from March 1, 2010, to September 27, 2012, are not met.  38 U.S.C.A. §§ 1115, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9435, 9440 (2014).  

3.  The criteria for a rating in excess of 50 percent for s mood disorder since September 28, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9435, 9440 (2014). 

4.  The criteria for a TDIU are met.  38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

This appeal stems, in part, from an April 2008 which granted service connection for a mood disorder and assigned an initial 10 percent disability rating, from June 14, 2007, the date the claim for service connection was received.  The appeal has continued despite subsequent grants of even higher ratings of 30 percent and 50 percent.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Here, the Veteran was provided VCAA notice as to his claim for service connection for psychiatric disability by RO letter in August 2007, which included information as to how effective dates and disability ratings were assigned.  He was provided appropriate and adequate notice as to his TDIU claim by RO letter in December 2007.  

As to the duty to assist, the Veteran has been afforded multiple VA psychiatric rating examinations, including pursuant to the February 2013 Board remand.  The adequacy of the examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  His VA treatment records are on file.  The 2013 remand instructed that the Veteran was to be notified that he could submit additional evidence, and statements from wife, son, and daughter-in-law have been received.  Entered into VBMS on February 3, 2015, is correspondence from the service representative stating that the Veteran had no private medical treatment report to submit.  And all this was in compliance with the 2013 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

38 C.F.R. § 3.103(c)(2) requires that one presiding at a VA hearing fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the testimony and questioning at the DRO hearing and Board videoconference focused on the elements for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearings in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  Such is the case here.  

Thus, the Board finds that, consistent with Bryant, Id., the DRO and the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Rating Principles

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  While a veteran's entire history is reviewed when making disability evaluations, in increased rating claims, it is the present level of disability that is of primary concern.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991); and Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings.  See Fenderson v. West, 12 Vet App 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran is competent to testify on factual matters of which he has first-hand knowledge, such as his observable symptoms, and is competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Veteran has been assigned rating for a mood disorder under Diagnostic Code 9435.  However, the actual criteria for evaluating psychiatric disorders, other than eating disorders, are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130, Diagnostic Code 9440.  

Under the General Rating Formula, a 10 percent rating is warranted for a mental condition which been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

A GAF score of 61 to 70 indicates that the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed., (DSM-IV), 46-47 (1994).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

In evaluating a mental disorder, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation shall be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Moreover, while consideration is given to the extent of social impairment, an evaluation shall not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed.Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed.Cir. 2013).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected psychiatric disorder.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Mood Disorder - Rated 10 percent Prior to March 1, 2010

A VA examination in February 2008 yielded an opinion that the Veteran met the criteria for a diagnosis of mood disorder due to general medical conditions.  He had taken medication for depression for a short while in 1996, but none currently.  The Veteran displayed some slowed mentation.  He complained of severe fatigue  and being able to do only a very little housework or yard word.  He was active in a church and would get together primarily with family and friends.  He did not currently take psychoactive medications.  He complained of some PTSD symptoms and of having many low moods.  He denied suicidal thoughts but slept poorly.  He reported being quite forgetful, which was felt to be a depressive symptom.  He was dysphoric but his speech was logical and there were no hallucinations or delusions.  There was no thought disorder, flight of ideas, loosening of associations, obsessions or compulsions.  He was fully oriented and his memory and concentration were adequate for the purpose of the interview.  He displayed some vagueness, but not to an extreme.  It was noted that he had not consistently sought psychiatric treatment.  He had significant depressive symptoms.  

After reviewing the Veteran's VA treatment records and examination results, the VA examiner assigned a GAF score of 48, which represents serious symptoms or any serious impairment in social, occupational, or school functioning.  However, the examiner found that only one-half of the Veteran's social and industrial impairment reflected by the GAF score could properly be considered as arising from the service-connected prostate cancer residuals and erectile dysfunction.  The examiner commented that although impairment from the Veteran's mood disorder impairment, arising from service-connected physical medical problems, did not cause total occupational and social impairment, the mood disorder did cause psychiatric symptoms that were transient or mild and which would decrease work efficiency and ability to perform occupational tasks but only during periods of significant stress.  

The VA examiner gave an example, that if the Veteran were required to work at a pace that was physically demanding, where there was close supervision, and where he generally felt that he could not maintain a competitive pace, then it was likely that his stress tolerance level would be exceeded and he would show job difficulties on a transitory basis.  

On VA general medical examination in February 2008 the Veteran denied current and past suicidal and homicidal ideation, plans or attempts.  He made good eye contact and interacted appropriately.  His affect varied.  

At the DRO hearing the Veteran testified that he slept poorly because of his psychiatric disorder, which caused fatigue at work and was one of the reasons he retired.  

The appropriate rating to be assigned may only consider that portion of the impairment arising from the service-connected disability, and symptoms thereof, and not impairment unrelated to the service-connected psychiatric disability.  In this regard, the RO and the Board are precluded from differentiating between symptomatology attributed to different disabilities in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) and Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  For rating purposes, when it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. at 52,698 and determining that the effects of a nonservice-connected personality disorder could not be separated for rating purposes from a service-connected psychiatric disorder).  

With this in mind, the Board finds that prior to March 1, 2010, the Veteran did not meet the scheduler criteria for a disability rating in excess of 10 percent.  While the Veteran's GAF score of 48 would be consistent with serious impairment, the 2008 VA examiner specifically found that only one-half of such degree of impairment was attributable to the service-connected psychiatric disability.  Consistent with this opinion is that such a GAF score would be indicative of suicidal ideation, severe obsessional rituals, frequent shoplifting, or serious impairment in social, occupational, or school functioning but such findings and degree of impairment were not shown on the 2008 VA examination or from the December 2008 testimony before a DRO.  

Accordingly, the Board finds that prior to March 1, 2010, the Veteran did not meet the criteria for a disability rating in excess of 10 percent for his service-connected mood disorder.  

Mood Disorder - Rated 30 percent from March 1, 2010, to September 27, 2012

A July 2012 rating decision increased the 10 percent rating for the service-connected mood disorder to 30 percent, effective March 1, 2010 (date of VA rating examination).  

On VA examination on March 1, 2010, the Veteran was cooperative and while inclined to vagueness regarding his symptoms, he was felt to be a reliable historian.  He had not had any recent VA psychiatric treatment but had attended some relationship counseling sessions.  He, himself, frequently counseled others as a pastor at his church.  He had also been attending a VA lifestyle-improvement group.  He thought that his problems with his moods had ironed out to some extent because of the help he had gotten from his church and his faith.  Socially and vocationally, he was separated from his estranged spouse.  He did do some volunteering at his church but mainly he stayed at home.  He and his son did their own housekeeping, with the help of some other church members.  He was active only in his church and occasionally went fishing with one friend.  

The Veteran complained of having crying spells with low moods, several times weekly.  He had no thoughts of harming himself but reported sleeping 4 to 5 hours per night and having nightmares most nights.  He related being nervous and was worried about his health.  He had had problems with anger and his temper in the past but not since his religious conversion 15 years ago.  On mental status examination his speech was logical and related, with no indication of hallucinations, delusions, or formal thought disorder.  He had no flight of ideas, no loosening of associations, no obsessions or compulsions but appeared to engage in excessive worrying.  He was fully oriented, with adequate memory and concentration for purposes of the interview, but he was inclined to vagueness on some points.  While the Veteran's sleep disturbance was significant, this was primarily due to physical conditions, including urinary problems and sleep apnea.  The examiner stated that there had been an increase in the level of social and industrial impairment.  The examiner opined that a bit more than one-half of the GAF score of 44 could be ascribed to the service-connected mood disorder.  The examiner further opined that the Veteran's signs and symptoms of the mood disorder would cause occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks but he was generally functioning satisfactorily as to routine behavior, self-care, and conversation.  

The examiner opined, as an example, that if the Veteran was in a work situation where his worries about his health and his ability to overcome the problems presented by his medical conditions were exacerbated by the style of supervision or by the work conditions "etc." then it was likely that he would at times be inclined to get very anxious and feel unable to continue working at times. 

Entered into Virtual VA on April 5, 2012, is a VA clinical record dated December 13, 2011, showing that on mental status examination the Veteran was well groomed, pleasant, and cooperative.  He was fully alert, attentive, and fully oriented.  His speech was normal in rate and rhythm.  His affect was congruent with his mood, which was euthymic.  There was no perceptual disturbance.  His thought processes and associations were normal and coherent.  There was no unusal thought content.  There was no suicidal or violent ideation.  His insight and judgment were good and his memory was intact.  His GAF score was 65.  Identical findings are shown in a VA record dated February 14, 2012, including a GAF score of 65.  This represents mild impairment.  

On VA general medical examination in May 2012 a psychiatric evaluation found that the Veteran was cooperative and spoke clearly.  He provided appropriate responses and his eye contact was good.  He interacted appropriately.  His affect varied.  

On VA psychiatric examination on May 9, 2012, the Veteran had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired abstracted thinking, and disturbance of motivation and mood.  He had suicidal ideation.  There was no clear evidence of a thought disorder.  He evidenced some tendency to idiosyncratically interpret or over-interpret his experiences to endorse specific symptoms.  For example, when asked about restricted affect, he initially endorsed this but, when asked for examples, he mentioned having some memory difficulties.  This over-endorsement seemed to be due to an unsophisticated affirming bias rather than intentional malingering.  It was reported that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  His GAF score was 62.  

Three lay statements were received in May 2012 which, cumulatively, reported that the Veteran felt detached from people, experienced nightmares, and he had outbursts of anger, difficulty sleeping, and difficulties with social situations.  

In addressing the criteria for a 50 percent rating, a review of VA treatment records reveals that the Veteran had consistently denied any suicidal ideation prior to the May 9, 2012, VA examination and after that VA examination.  On the other hand, during the period in question, from March 1, 2010, to September 28, 2012, the evidence does not show that the Veteran had impairment of his affect, such as flattening, and he did not have circumstantial, circumlocutory, or stereotyped speech.  He did not have difficulty in understanding complex commands or impairment of short or long-term memory.  Likewise, there was no evidence of impaired of his judgment or his ability for abstract thinking.  Similarly, his GAF score of 62, even when considered as wholly due to service-connected disability, did not indicate more than mild overall impairment.  

Accordingly, the Board concludes that from March 1, 2010, to September 27, 2012, the Veteran did not meet the scheduler rating criteria for a 50 percent disability rating.  

Mood Disorder - Rated 50 percent since September 28, 2012

At the September 28, 2012, Board videoconference hearing the Veteran stated he had difficulty getting along with others and would sometimes become angry.  He had difficulty sleeping.  His wife had left him because of his moods.  He also had problems getting along with his children and had anxiety attacks.  He no longer drove a vehicle and if he went anywhere he either took a bus or someone drove him.  
He had retired because of the combined effect of his service-connected heart disease, urinary problems, diabetes, and diabetic peripheral neuropathy and the medications he was taking for his disabilities which caused him to be sleepy; leading him to believe that he would be fired.  He had suicidal ideation.  His memory was impaired.  

On VA psychiatric examination in April 2013 an examiner reviewed the claims folders.  The Veteran reported having been unemployed since 2007.  The examiner stated that the Veteran continue to report a combination of anxiety symptoms and depressive symptoms.  The Veteran also reported having disturbances of motivation and mood.  The examiner summarized that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

A May 2013 statement from the Veteran's son reflects that he felt that his father was a very disturbed man.  He did not sleep very much and would awaken crying.  The son had to help the Veteran in the shower and the son cooked all meals because the Veteran might start a fire.  The Veteran was forgetful, and the son was in charge of ensuring that the Veteran took his medications.  The Veteran's wife would no longer live with the Veteran.  The Veteran would sometimes scream at the son for no reason.  The Veteran sometimes forgot to put on his "depends" and because he had to go to the bathroom every hour, he sometimes urinated upon himself or would wet the bed.  Also, the Veteran had a very hard time going up and down the front steps of his house.  He easily became short of breath.  

A lay statement entered into VBMS on February 18, 2015, from the Veteran's daughter-in-law states that the Veteran had nightmares of war-related experiences.  He would become agitated and angry if he heard certain noises.  He was very jittery and nervous.  He did not trust people and seemed to be paranoid.  This had put a strain on his relationships with his wife, children, family, and friends.  He now barely communicated and had become more and more distant.  A statement from his wife reflects that the Veteran did not sleep well, made paranoid accusations to her, and he was sometimes violent, causing her to fear him.   

The evidence as of September 28, 2012, shows that the Veteran does have occupational and social impairment with impaired social and family relations.  He also has impairment of his mood and impulse control, in addition to suicidal ideation.  However, he does not have obsessional rituals which interfere with routine activities.  Likewise, there is no impairment of his speech such as to be intermittently illogical, obscure, or irrelevant.  He also does not have spatial disorientation or significant neglect of personal appearance and hygiene.  

The Board has also considered the lay statements in support of the claim.  However, the impairment described by the Veteran's son does not result solely due to the service-connected psychiatric disorder.  For example, the Veteran's inability to control bladder function stems from his service-connected residuals of treatment for service-connected prostate cancer.  

Taken as a whole, the Board finds that the service-connected mood disorder is not of such severity that since September 28, 2012, it more nearly approximates the scheduler rating criteria for a 70 percent disability rating.  

Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  Addressing the adequacy of the scheduler rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disability(ies) with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the schedular evaluation assigned for the Veteran's service-connected psychiatric disorder encompasses all of his complaints, signs, and symptoms.  He has not related having any signs or symptoms which are not encompassed in the formula for evaluating service-connected psychiatric disorders.  The symptoms presented by the Veteran's psychiatric disorder - various symptoms described above of social and industrial impairment - are fully contemplated by the rating schedule.  There is no evidence his disability picture was exceptional when compared to other veterans with the same or similar disability.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected psychiatric disorder, the evidence shows no distinct periods of time during the appeal period when the disorder varied to such an extent that a rating greater than currently assigned would be warranted.  Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Therefore, even when considering the service-connected psychiatric disorder and the service-connected disorders individually, as well as the collective and cumulative impact of all of his additional service-connected disabilities together, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014) overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against a rating in excess of that currently assigned herein, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

TDIU

A TDIU may be assigned where, without regard to advancing age, the schedular rating is less than total, and the veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  The impact of nonservice-connected disabilities and the effect of advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.16(a).  

38 C.F.R. § 4.16(b) provides that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Such cases should submit to the VA Director, Compensation and Pension Service, for extra-schedular consideration when a veteran is unemployable by reason of service-connected disabilities, but fails to meet the percentage standards of 38 C.F.R. § 4.16(a).  Consideration must be given to all service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  While the Board does not have authority to grant an extraschedular TDIU rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 4.16(b).  

When adjudicating entitlement to TDIU, "VA is expected to give full consideration to 'the effect of combinations of disability.'"  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (quoting 38 C.F.R. § 4.15).  However, as to extraschedular entitlement to a TDIU rating, the three-step analysis set forth in Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) pertains to the extraschedular provisions of 38 C.F.R. § 3.321(b)(1) for increased rating claims, and is not relevant to a TDIU claim.  See Thun, 22 Vet. App. at 117; and Geib, Id.  

The April 2008 rating decision denied a TDIU rating because the Veteran did not meet the scheduler requirements of 38 C.F.R. § 4.16(a).  

At that time the Veteran's only service-connected disabilities were diabetes mellitus, type II, rated 20 percent; prostate cancer, post treatment, rated 20 percent; a mood disorder, rated 10 percent; and erectile dysfunction, assigned a noncompensable disability evaluation (but which is compensated by special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) (West 2002) and 38 C.F.R. § 3.350(a) as loss of use of a creative organ).  There was a combined disability rating of 40 percent.  

Currently, the Veteran is service-connected for ischemic heart disease, rated 60 percent disabling; for a mood disorder, rated 50 percent disabling; adenocarcinoma of the prostate, post radiation and hormone treatment, rated 40 percent disabling; diabetes mellitus with nonproliferative diabetic retinopathy, rated 20 percent disabling; rectal bleeding (due to prostate cancer treatment), rated 20 percent disabling; diabetic peripheral neuropathy of the right lower extremity, rated 10 percent disabling; diabetic peripheral neuropathy of the left lower extremity, rated 10 percent disabling; and erectile dysfunction, assigned a noncompensable disability evaluation (but which is compensated by special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) (West 2002) and 38 C.F.R. § 3.350(a) as loss of use of a creative organ).  There is a combined disability evaluation of 90 percent.  

Thus, the Veteran now mets the scheduler requirements imposed by 38 C.F.R. § 4.16(a).  There remains the question of whether the service-connected disabilities, together, preclude him from securing or following a substantially gainful occupation.  

Initially, the Board concedes that the Veteran's service-connected ischemic heart disease alone causes significant occupational impairment, as recognized by the currently assigned 60 percent disability rating.  While he has not had a myocardial infarction or acute congestive heart failure, records from Iowa Health Cardiology show that he had a mildly dilated left atrium.  Similarly, his 20 percent rating for voiding dysfunction, as a residual of prostate cancer, encompasses disability requiring that he wear absorbent material which must be changed less that two times per day.  For example, at the end of the approximately 60 minute VA psychiatric examination on March 1, 2010, the Veteran appeared to urgently need to go to the bathroom.  

A salient matter for consideration is the report of the May 2012 VA general medical examination.  At that time it was noted that the Veteran felt that he was unemployable, having worked as a pasteurizer at a dairy for 18 years.  He is not otherwise shown to have a broad education or extensive work experience in other fields, except for some experience in plumbing which is a form of employment requiring significant exertion and from which the Veteran would thus be precluded.  Furthermore, he described sharing household duties with his sons and was able to attend to his own personal hygiene.  A major complaint at the time of the 2012 VA examination was of impairment of his lower extremities, particularly from pain.  On examination he was unable to tandem walk without losing his balance.  

Entered into Virtual VA on July 20, 2012, are CAPRI records which include a clinical record of uncertain date which stated the Veteran was deconditioned and fatigued easily, resulting in shortness of breath (SOB) and dyspnea that appeared to be his primary limitation with regards to his reported capabilities.  He had symptoms of lumbar radiculopathy greater in the left than the right lower extremity, in addition to diabetic peripheral neuropathy which was limited to the soles of both feet.  On the other hand, his gait imbalance without a history of falls was due to his diabetic peripheral neuropathy, but ambulatory pain was primarily a result of radiculopathy.  After examining the Veteran, recording his history, and reviewing the medical records it was felt that the Veterans current physical service-connected medical conditions, while limiting, did not preclude him from all types of gainful employment.  Rather, he was capable of continuing employment at a sedentary to light demand, level consistent with the history of daily function, as provided by the Veteran.  It was opined that the Veteran would be best suited to mostly sedentary ground floor positions with sufficient independence to use the restroom as required.  

However, it must be noted that this was prior to the recent finding that the service-connected psychiatric disorder was of such severity as to warrant a higher, i.e., 50 percent disability rating.  Also, more recent clinical evidence includes a February 2015 VA examination, the report of which was entered into Virtual VA on February 24, 2015.  That examination noted that while the Veteran had used a walker for about three years due to nonservice-connected back and hip conditions, he reported having balance problems upon weight-bearing and being able to stand a maximum of only 15 to 30 minutes and being able to walk only about a half of one block.  That examination found that he had moderate intermittent pain as well as numbness and paresthesia of both lower extremities which was mild.  Moreover, he had decreased sensation of the feet and toes, stemming from mild incomplete paralysis of each sciatic nerve.  Other diabetic complications included a positive Romberg's test and, without use of a walker, he had a moderately broad-based gait.  

The Veteran had impairment of his cardiovascular system, genitourinary system, endocrine system, neurologic system, as well as psychiatric impairment.  Overall, this multi-systemic impairment is of such severity that it is unlikely that the Veteran could ever procure, much less maintain, substantially gainful employment.  

From the foregoing, and with the favorable resolution of doubt in favor of the Veteran, the Board finds that he could not engage in anything more than sedentary employment but that due to the recent increase in the severity of his service-connected psychiatric disorder he is unable to obtain or retain employment of even this nature.  In sum, the Veteran's service-connected disabilities, taken together, preclude him from obtaining or retaining substantially gainful employment and as such he meets the criteria for a TDIU rating.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for mood disorder prior to March 1, 2010, is denied.  

Entitlement to a rating in excess of 30 percent for mood disorder for the period from March 1, 2010, to September 27, 2012, is denied. 

Entitlement to a rating in excess of 30 percent for mood disorder since September 28, 2012, is denied. 

Entitlement to a TDIU rating is granted.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


